          Case
           Case1:18-cr-00358-WHP
                1:18-cr-00358-WHP Document
                                   Document74-1 Filed03/17/21
                                            76 Filed  03/17/21 Page
                                                                Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES OF AMERICA                                       :   PROTECTIVE ORDER
                                                               :
                  -v.-                                         :   S1 18 Cr. 358 (WHP)
                                                               :
MICHAEL WHITAKER,                                              :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------x

        Upon the application of the United States of America, Audrey Strauss, United States

Attorney for the Southern District of New York, by and through Assistant United States Attorney

Robert B. Sobelman, of counsel, for an order precluding the dissemination of materials produced

to the defendant in relation to the pending alleged violations of supervised release (the “VOSR

Materials”), with the consent of the defendant, and for good cause shown,

        IT IS HEREBY ORDERED that counsel for the defendant must destroy or return to the

Government all materials produced by the Government to the defendant in relation to the alleged

violations of supervised release pending against the defendant, at the later of either the

conclusion of any hearing held in connection with the pending alleged violations or when any

appeal from any such hearing has become final.
        Case
         Case1:18-cr-00358-WHP
              1:18-cr-00358-WHP Document
                                 Document74-1 Filed03/17/21
                                          76 Filed  03/17/21 Page
                                                              Page22ofof22




       IT IS FURTHER ORDERED THAT the defense is prohibited from disseminating any of

the VOSR Materials and any copies thereof to anyone beyond the defendant, defense counsel,

and any paralegal or staff employed by the defense, except during Court proceedings at trial.



Dated: New York, New York

       March ___,
              17 2021
                                     _______________________________________
                                     THE HONORABLE WILLIAM H. PAULEY
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF NEW YORK




                                                2
